 



Exhibit 10.44
BAKER HUGHES INCORPORATED
Compensation Table for Named Executive Officers and Directors
     Named Executive Officers:

                              Base Salary     Current   Effective     Base
Salary   March 2006(4)
Chad C. Deaton 1
  $ 925,000     $ 1,025,000  
James R. Clark 2
    645,000       645,000  
G. Stephen Finley 3
    535,000       535,000  
Alan R. Crain, Jr. 2
    425,000       425,000  
Douglas J. Wall 2
    375,000       393,750  

     Non-Employee Directors 5:

         
Annual Cash Retainer
  $ 60,000  
Audit/Ethics Committee Chairman Annual Retainer:
  $ 20,000  
Other Committee Chairman Annual Retainer:
  $ 15,000  
Audit/Ethics Committee Members Retainer:
  $ 10,000  
Other Committee Members Retainer (Excluding Executive Committee):
  $ 5,000  
 
       
Annual Non-Retainer Equity (restricted stock awarded in January, stock options
awarded 50% in January and 50% in July of each year):
  $ 150,000  

 

1   Mr. Deaton has an Employment Agreement with Baker Hughes Incorporated, filed
as Exhibit 10.3 to Current Report on Form 8-K filed October 7, 2004.   2   A
lump sum payment in the amount of $51,600 and $25,500 will be paid to Mr. Clark
and Mr. Crain, respectively, in lieu of a salary increase.   3   Mr. Finley has
announced that he will retire from the Company on March 31, 2006.   4   In
addition to their base salaries, these named executive officers, at the
discretion of the Board of Directors can receive equity compensation pursuant to
the 2002 Director & Officer Long-Term Compensation Plan, filed as Exhibit 10.2
on Form 10-Q for the quarter ended September 30, 2003. Subject to stockholder
approval, these named executive officers also are entitled to participate in the
Company’s Annual Incentive Compensation Plan, as amended and restated, as filed
with the 2006 Proxy Statement.   5   Non-employee directors are reimbursed for
reasonable travel and related expenses.

 